DETAILED ACTION
This office action is in response to amendments filed on 01/11/2021.
Claims 2-21, and 23-30 are pending of which claims 2 and 18 are independent claim, and claim 1 and 22 are canceled.
This application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 2-11, 14, 16-21, 23-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20110237270 to Noh Yu (hereinafter “Noh Yu”) in view of US. Pub. 20120033643 to Noh Min (hereinafter “Noh Min”).


Regarding claim 2: Noh Yu discloses a method for wireless communications by a first base station, comprising: determining a set of data resource elements (REs) used by particular base stations, including the first base station, for Coordinated Multipoint Noh Yu, see paragraph[0040],  FIGS. 9 and 10, a UE is served by the first base station, in CoMP, coordination of transmission is controlled by the process and also in order to distinguish different antennas of a cell from one another and the union of the cells to work properly, if an antenna port transmits an RS at a particular RE, the other antenna ports transmit no signals at this RE, this cause interference, and  this is performed because channel estimation is performed using RSs, this scheme minimizes interference between antenna ports);transmitting data via the CoMP operation on the determined set of data REs to the UE (Noh Yu, see paragraph[0073], in a system having a plurality of cells participating in a Coordinated Multi-Point (CoMP) operation, a method for transmitting data to a User Equipment (UE) located in a serving cell by the serving cell including transmitting data transmission information to the UE; the data transmission information indicates that data is not transmitted to the UE at positions of Resource Elements (REs) available to Common RSs (CRSs) of a non-serving cell subframe transmitted to the UE   ); transmission of symbols to the UE on the determined set of data REs are the same as for other base stations (Noh Yu, see paragraph[0057],  Information transmitted to a UE on the PDCCH includes modulation symbols, and the PDCCH content is divided into control information about downlink data and control information about uplink data, the control information about downlink data includes resource allocation information, modulation and coding information, and see paragraph [0066], a system having a plurality of cells participating in a Coordinated Multi-Point (CoMP) operation, for transmitting Reference Signals (RSs) to User Equipment (UE) including generating, by Base Station (BS) included in each of the plurality of cells, a subframe including RSs for a UE located in each of the plurality of cells; and transmitting the generated subframe to the UE by the BS; where two of the plurality of cells are a first cell and a second cell, and if the first cell is a serving cell and the second cell is a non-serving cell, RSs for data demodulation of the first and second cells are shifted to be at the same positions in subframes of the first and second cells); wherein the particular base stations, including the first base station, Noh Yu, see paragraph[0118], in COMP, when one CoMP cell transmits an RS in certain time-frequency resources, the other CoMP cells transmit null data in the time-frequency resources in a CoMP operation, the nulling is for transmission of no data in the RE by puncturing or rate matching, then the cell may signal to a UE that it has nulled the RE that may carry an RS from another cell, and the nulling can be achieved by puncturing, and the modulation symbol generated considers the new configuration with the punctured data involved in the CoMP operation signal a starting symbol index of data REs to the UE Noh Yu, see paragraph[0040],  FIGS. 9 and 10, these FIGs contain index symbols for downlink transmission, in CoMP, when cell-specific RSs are used, the subcarrier spacing between RSs in a symbol is, for example, 6, which is counted from the starting symbol index, and thus a cell-specific frequency shift value may range from 0 to 5).


However, Noh Yu does not explicitly teach transmission of symbols to the UE on the determined set of data REs are the same as for other base stations. However, Noh Min in the same or similar field of endeavor teaches transmission of symbols to the UE on the determined set of data REs are the same as for other base stations (Noh Min, see paragraph [0360], a base station using a modulator modulates data into modulation symbol and transmit as modulation and coding information over allocated REs).It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to  combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 3:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 2, wherein the ensuring comprises: transmitting the same modulation symbols as those transmitted by each of the other particular base stations involved in the CoMP operation, on a subset of the union of data REs. However, Noh Min in the same or similar field of endeavor teaches the method of claim 2, wherein the ensuring comprises: transmitting the same modulation symbols as those transmitted by each of the other particular base stations involved in the CoMP operation, on a subset of the union of data REs (Noh Min, see paragraph [0360], a modulator modulates data into modulation symbol and transmit as modulation and coding information and the only difference between CoMP related modulation symbol and a normal modulation symbol  is that for CoMP  the resource allocated for  RS may not overlap with different BS that are member of CoMP ).It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission by enhancing performance (Noh Min; [0011).

Regarding claim 4: Noh Yu discloses the   method of claim 3, wherein: the determination is further based on REs corresponding to punctured data locations not available to some of the particular base stations involved in the CoMP operation; and the first base station transmits different modulation symbols on REs corresponding to punctured data locations than those transmitted from the other base stations (Noh Yu, see paragraph[0118], in COMP, when one CoMP cell transmits an RS in certain time-frequency resources, the other CoMP cells transmit null data in the time-frequency resources in a CoMP operation, the nulling is for transmission of no data in the RE by puncturing or rate matching, then the cell may signal to a UE that it has nulled the RE that may carry an RS from another cell, and the nulling can be achieved by puncturing).  

Regarding claim 5: Noh Yu discloses the   method of claim 2, wherein the determination is based on an intersection of data REs used by the particular base stations, including the first base station, involved in the CoMP operation (Noh Yu, see paragraph [0118], intersection of data Res is when one CoMP cell transmits an RS at a certain position and another CoMP cell transmits data at the same position, where the channel estimation capability of the RS is decreased because the data acts as interference to the RS, in this case,  when one CoMP cell transmits an RS in certain time-frequency resources, the other CoMP cells transmit null data in the time-frequency resources in a CoMP operation to reduce the effects of interference from a Resource Element (RE) carrying data from another cell, another cell may null the RE., and the nulling amounts to transmission of no data in the RE by puncturing or rate matching, then the cell may signal to a UE that it has nulled the RE that may carry an RS from another cell  ).  

Regarding claim 6: Noh Yu discloses the   method of claim 2, wherein the particular base stations, including the first base station, involved in the CoMP operation signal a starting symbol index of data REs to the UE ( Noh Yu, see paragraph[0040],  FIGS. 9 and 10, these FIGs contain index symbols for downlink transmission, in CoMP, in order to distinguish different antennas of a cell from one another, if an antenna port transmits an RS at an RE, the other antenna ports transmit no signals at the RE, this is because channel estimation is performed using RSs, this scheme minimizes interference between antenna ports, for example, when cell-specific RSs are used, the subcarrier spacing between RSs in a symbol is 6 and thus a cell-specific frequency shift value may range from 0 to 5, to avoid the same RS positions between cells, each cell determines RS positions using its cell-specific frequency shift value, with the aim to improve channel estimation performance by randomization of interference caused by RSs transmitted from other cells ).  

Regarding claim 7:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 6, wherein the signaling is provided via a semi-static configuration. However, Noh Min in the same or similar field of endeavor teaches the method of claim 6, wherein the signaling is provided via a semi-static configuration (Noh Min, see paragraph [0232], when an RS of in existing subframe is allocated semi-statically, it is when an RS is allocated to Mth subframe with a constant radio frame period N (N>1) through the system information).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 8:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 6, wherein the signaling is provided via a dynamic indication conveyed using a physical downlink control channel (PDCCH).However, Noh Noh Min, see paragraph [0232], determination of the nature of configuration of an RS is necessary and this is determined by configuration system, and in case that an RS in an existing subframe is dynamically allocated, a position of a subframe can be indicated via the system information each radio frame which is carried by PDCCH) It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 9: Noh Yu discloses the   method of claim 6, wherein the starting symbol index is separately indicated by the first base station from the starting symbol index indicated by another base station of the particular base stations involved in the CoMP operation (Noh Yu, see paragraph[0040],  FIGS. 9 and 10, these FIGs contain index symbols for downlink transmission, in CoMP, in order to distinguish different antennas of a cell from one another, if an antenna port transmits an RS at an RE, the other antenna ports transmit no signals at the RE, this is because channel estimation is performed using RSs, this scheme minimizes interference between antenna ports, for example, when cell-specific RSs are used, the subcarrier spacing between RSs in a symbol is 6, which is counted from the starting symbol index, and thus a cell-specific frequency shift value may range from 0 to 5, to avoid the same RS positions between cells, each cell determines RS positions using its cell-specific frequency shift value, with the aim to improve channel estimation performance by randomization of interference caused by RSs transmitted from other cells).  

Regarding claim 10: Noh Yu discloses the   method of claim 6, wherein a single starting symbol index is indicated for all of the particular base stations, including the first base station, involved in the CoMP operation (Noh Yu, see paragraph[0040],  FIGS. 9 and 10, these FIGs contain index symbols for downlink transmission, in CoMP, when cell-specific RSs are used, the subcarrier spacing between RSs in a symbol is 6, which is counted from the starting symbol index, and thus a cell-specific frequency shift value may range from 0 to 5).  

Regarding claim 11:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 2, wherein the determination is based on the available data REs for a cell in which a corresponding physical downlink control channel (PDCCH) is transmitted.

However, Noh Min in the same or similar field of endeavor teaches the method of claim 2, wherein the determination is based on the available data REs for a cell in which a corresponding physical downlink control channel (PDCCH) is transmitted ( Noh Min, see paragraph [0025],  a CCE is a plurality of RE groups, the format of the PDCCH and the number of bits available to the PDCCH are determined according to the correlation between the number of CCEs and a coding rate that the CCEs provide, a BS determines the format of the PDCCH based on DCI transmitted to a UE on the PDCCH and attaches a Cyclic Redundancy Check (CRC) to the control information).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 14:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 2, further comprising: providing signaling, to the UE, of an indication of a CoMP scheme used for the CoMP operation and the particular base stations involved in the CoMP operation. However, Noh Min in the same or similar field of endeavor teaches the method of claim 2, further comprising: providing signaling, to the UE, of an indication of a CoMP scheme used for the CoMP operation and the particular base stations involved in the CoMP operation (Noh Yu, see paragraph [0193], a UE, receiving information about cell groups that have participated in a CoMP operation by signaling from a higher layer).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to (Noh Min; [0011]).

Regarding claim 16 Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 2, wherein modulation symbols are transmitted from each of the particular base stations involved in the CoMP operation. However, Noh Min in the same or similar field of endeavor teaches the method of claim 2, wherein modulation symbols are transmitted from each of the particular base stations involved in the CoMP operation(Noh Min, see paragraph [0360],  A modulator  modulates data into modulation symbol and transmit as modulation and coding information). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to  combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 17:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 2, wherein modulation symbols are transmitted from Noh Min, see paragraph [0360], a modulator modulates data into modulation symbol and transmit as modulation and coding information and the modulation symbol produced, in CoMP, takes into consideration CSI-RS configuration in the same index with different base stations of CoMP). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 18. (Previously Presented) An apparatus for wireless communications, comprising: means for determining a set of data resource elements (REs) used by particular base stations, including a first base station, for Coordinated Multipoint (CoMP) operation to a user equipment (UE) wherein the means for determining determine based on a union of data REs used by each of the particular base stations involved in the CoMP operation (Noh Yu, see paragraph[0040],  FIGS. 9 and 10,  in CoMP, coordination of transmission is controlled by the process and also in order to distinguish different antennas of a cell from one another and the union of the cells to work properly, if an antenna port transmits an RS at a particular RE, the other antenna ports transmit no signals at this RE, this is because channel estimation is performed using RSs, this scheme minimizes interference between antenna ports; means for transmitting data via the CoMP operation on the determined set of data REs to the UE(Noh Yu, see paragraph[0073], in a system having a plurality of cells participating in a Coordinated Multi-Point (CoMP) operation, a method for transmitting data to a User Equipment (UE) located in a serving cell by the serving cell including transmitting data transmission information to the UE; the data transmission information indicates that data is not transmitted to the UE at positions of Resource Elements (REs) available to Common RSs (CRSs) of a non-serving cell subframe transmitted to the UE   );  wherein the particular base stations, including the first base station, Noh Yu, see paragraph[0118], in COMP, when one CoMP cell transmits an RS in certain time-frequency resources, the other CoMP cells transmit null data in the time-frequency resources in a CoMP operation, the nulling is for transmission of no data in the RE by puncturing or rate matching, then the cell may signal to a UE that it has nulled the RE that may carry an RS from another cell, and the nulling can be achieved by puncturing, and the modulation symbol generated considers the new configuration with the punctured data involved in the CoMP operation signal a starting symbol index of data REs to the UE Noh Yu, see paragraph[0040],  FIGS. 9 and 10, these FIGs contain index symbols for downlink transmission, in CoMP, when cell-specific RSs are used, the subcarrier spacing between RSs in a symbol is, for example, 6, which is counted from the starting symbol index, and thus a cell-specific frequency shift value may range from 0 to 5

However, Noh Yu does not explicitly teach means for ensuring that modulation symbols transmitted by the first base station to the UE on the determined set of data REs are the same as for other base stations. However, Noh Min in the same or similar field of endeavor teaches means for ensuring that modulation symbols transmitted by the first base station to the UE on the determined set of data REs are the same as for other base stations (Noh Min, see paragraph [0360], a base station using a modulator modulates data into modulation symbol and transmit as modulation and coding information over allocated REs).It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 19: Noh Yu discloses the   apparatus of claim 18, wherein the means for ensuring ensure by transmitting the same modulation symbols(Noh Yu, see paragraph[0057],  information transmitted to a UE on the PDCCH includes modulation symbols, and the PDCCH content is divided into control information about downlink data and control information about uplink data, the control information about downlink data includes resource allocation information, modulation and coding information, etc.), as those transmitted by each of the other particular base stations involved in the CoMP operation, on a subset of the union of (Noh Yu, see paragraph[0040],  FIGS. 9 and 10,  in CoMP, coordination of transmission is controlled by the process and also in order to distinguish different antennas of a cell from one another and the union of the cells to work properly, if an antenna port transmits an RS at a particular RE, the other antenna ports transmit no signals at this RE, this is because channel estimation is performed using RSs, this scheme minimizes interference between antenna ports).  

Regarding claim 20: Noh Yu discloses the   apparatus of claim 19, wherein: the means for determining further determine based on REs corresponding to punctured data locations not available to some of the particular base stations involved in the CoMP operation; and the first base station transmits different modulation symbols on REs corresponding to punctured data locations than those transmitted from the other base stations(Noh Yu, see paragraph[0118], in COMP, when one CoMP cell transmits an RS in certain time-frequency resources, the other CoMP cells transmit null data in the time-frequency resources in a CoMP operation, the nulling is for transmission of no data in the RE by puncturing or rate matching, then the cell may signal to a UE that it has nulled the RE that may carry an RS from another cell, and the nulling can be achieved by puncturing, and the modulation symbol generated considers the new configuration with the punctured data).  

Regarding claim 21: Noh Yu discloses the   apparatus of claim 18, wherein the means for determining determine based on an intersection of data REs used by the particular Noh Yu, see paragraph [0118], intersection of data Res is when one CoMP cell transmits an RS at a certain position and another CoMP cell transmits data at the same position, where the channel estimation capability of the RS is decreased because the data acts as interference to the RS, in this case,  when one CoMP cell transmits an RS in certain time-frequency resources, the other CoMP cells transmit null data in the time-frequency resources in a CoMP operation to reduce the effects of interference from a Resource Element (RE) carrying data from another cell, another cell may null the RE., and the nulling amounts to transmission of no data in the RE by puncturing or rate matching, then the cell may signal to a UE that it has nulled the RE that may carry an RS from another cell  ).   

 
Regarding claim 23 Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the apparatus of claim 18, wherein the signaling is provided via a semi-static configuration. However, Noh Min in the same or similar field of endeavor teaches the apparatus of claim 22, wherein the signaling is provided via a semi-static configuration (Noh Min, see paragraph [0232], when an RS of in existing subframe is allocated semi-statically, it is when an RS is allocated to Mth subframe with a constant radio frame period N (N>1) through the system information).  It would have been obvious to one with ordinary skill in the art before the effective filing date of (Noh Min; [0011]).

Regarding claim 24:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the apparatus of claim 18, wherein the signaling is provided via a dynamic indication conveyed using a physical downlink control channel (PDCCH). However, Noh Min in the same or similar field of endeavor teaches the apparatus of claim 22, wherein the signaling is provided via a dynamic indication conveyed using a physical downlink control channel (PDCCH) (Noh Min, see paragraph [0232], determination of the nature of configuration of an RS is necessary and this is determined by configuration system, and in case that an RS in an existing subframe is dynamically allocated, a position of a subframe can be indicated via the system information each radio frame which is carried by PDCCH). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 25. (Previously Presented)The apparatus of claim 18, wherein the starting symbol index is separately indicated by the first base station from the starting symbol index indicated by another base station of the particular base stations involved in the CoMP operation(Noh Yu, see paragraph[0040],  FIGS. 9 and 10, these FIGs contain index symbols for downlink transmission, in CoMP, in order to distinguish different antennas of a cell from one another, if an antenna port transmits an RS at an RE, the other antenna ports transmit no signals at the RE, this is because channel estimation is performed using RSs, this scheme minimizes interference between antenna ports, for example, when cell-specific RSs are used, the subcarrier spacing between RSs in a symbol is 6, which is counted from the starting symbol index, and thus a cell-specific frequency shift value may range from 0 to 5, to avoid the same RS positions between cells, each cell determines RS positions using its cell-specific frequency shift value, with the aim to improve channel estimation performance by randomization of interference caused by RSs transmitted from other cells).  
  
Regarding claim 26: Noh Yu discloses the   apparatus of claim 18, wherein a single starting symbol index is indicated for all of the particular base stations, including the first base station, involved in the CoMP operation(Noh Yu, see paragraph [0040],  FIGS. 9 and 10, these FIGs contain index symbols for downlink transmission, in CoMP, when cell-specific RSs are used, the subcarrier spacing between RSs in a symbol is 6, which is counted from the starting symbol index, and thus, in this case,  a cell-specific frequency shift value may range from 0 to 5).  

Regarding claim 30:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the apparatus of claim 18, further comprising: means for signaling, to the UE, of an indication of a CoMP scheme used for the CoMP operation and the particular base stations involved in the CoMP operation. However, Noh Min in the same or similar field of endeavor teaches the apparatus of claim 18, further comprising: means for signaling, to the UE, of an indication of a CoMP scheme used for the CoMP operation and the particular base stations involved in the CoMP operation (Noh Yu, see paragraph [0193], a UE, receiving information about cell groups that have participated in a CoMP operation by signaling from a higher layer).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Claims 12-13, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20110237270 to Noh Yu  in view of US. Pub. 20120033643to Noh Min and the combination of Noh Yu and Noh Min is further combined with US. Pub. 20120220327 to Lee (hereinafter “Lee”).


Regarding claim 12:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 2, wherein the determination is based on at least one of: a channel state information reference signal (CSI-RS) configuration indicating REs used for transmitting CSI-RS by the particular base stations involved in the CoMP operation. However, Lee in the same or similar field of endeavor teaches the method of claim 2, wherein the determination is based on at least one of: a channel state information reference signal (CSI-RS) configuration indicating REs used for transmitting CSI-RS by the particular base stations involved in the CoMP operation (Lee, see paragraphs [0207-0208], FIG. 21, CSI-RS insertion and RE muting coordination for other cell channel measurement, the REs being muted for a serving cell should be positioned so that it is placed on the same time/frequency RE as CSI-RS REs of the other cooperating cells, this means that for the coordinating cells the CSI-RS RE positions should not overlap in time/frequency domain, and it is suggested that designing CSI-RS positions of the cooperating cells to satisfy orthogonality to each other, and  the CSI-RS orthogonality in cooperating cells can be achieved by allocating CSI-RSs to a subframe so that CSI-RS positions in the subframe of other cells do not overlap). In view of the above, having the method of Noh Yu and then given the well-established teaching of Noh Min, it would have been obvious to one having ordinary skill in the art at the time of effective filing to employ the teachings of Noh Min as modified by Lee within the system of Noh Yu because it would allow minimize inter-cell interference. Furthermore, all references deal with same field of 
.
Regarding claim 13:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 12, wherein: at least one of CSI-RS and muting is dropped on certain subframes; and the determination comprises determining that one or more data REs previously allocated for at least one of CSI-RS or muting become available for data transmission on those certain subframes. However, Lee in the same or similar field of endeavor teaches the method of claim 12, wherein: at least one of CSI-RS and muting is dropped on certain subframes; and the determination comprises determining that one or more data REs previously allocated for at least one of CSI-RS or muting become available for data transmission on those certain subframes (Lee, see paragraphs [0207-0208], muting is dropped when designing CSI-RS positions of the cooperating cells to satisfy orthogonality to each other, and  the CSI-RS orthogonality in cooperating cells can be achieved by allocating CSI-RSs to a subframe so that CSI-RS positions in the subframe of other cells do not overlap).  In view of the above, having the method of Noh Yu and then given the well-established teaching of Noh Min, it would have been obvious to one having ordinary skill in the art at the time of effective filing to employ the teachings of Noh Min as modified by Lee within the system of Noh Yu because it would allow minimize inter-cell interference. Furthermore, all references deal with same field of endeavor, thus modification of Noh 
. 
Regarding claim 27:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the apparatus of claim 18, wherein the means for determining determine based on the available data REs for a cell in which a corresponding physical downlink control channel (PDCCH) is transmitted. However, Noh Min in the same or similar field of endeavor teaches the apparatus of claim 18, wherein the means for determining determine based on the available data REs for a cell in which a corresponding physical downlink control channel (PDCCH) is transmitted (Noh Min, see paragraph [0025],  a CCE is a plurality of RE groups, the format of the PDCCH and the number of bits available to the PDCCH are determined according to the correlation between the number of CCEs and a coding rate that the CCEs provide, a BS determines the format of the PDCCH based on DCI transmitted to a UE on the PDCCH and attaches a Cyclic Redundancy Check (CRC) to the control information).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 28:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the apparatus of claim 18, wherein the means for determining determine based on at least one of: a channel state information reference signal (CSI-RS) configuration indicating REs used for transmitting CSI-RS by the particular base stations involved in the CoMP operation limit transmission. However, Lee in the same or similar field of endeavor teaches the apparatus of claim 18, wherein the means for determining determine based on at least one of: a channel state information reference signal (CSI-RS) configuration indicating REs used for transmitting CSI-RS by the particular base stations involved in the CoMP operation limit transmission (Lee, see paragraphs [0207-0208], FIG. 21, CSI-RS insertion and RE muting coordination for other cell channel measurement, the REs being muted for a serving cell should be positioned so that it is placed on the same time/frequency RE as CSI-RS REs of the other cooperating cells, this means that for the coordinating cells the CSI-RS RE positions should not overlap in time/frequency domain, and it is suggested that designing CSI-RS positions of the cooperating cells to satisfy orthogonality to each other, and  the CSI-RS orthogonality in cooperating cells can be achieved by allocating CSI-RSs to a subframe so that CSI-RS positions in the subframe of other cells do not overlap). In view of the above, having the method of Noh Yu and then given the well-established teaching of Noh Min, it would have been obvious to one having ordinary skill in the art at the time of effective filing to employ the teachings of Noh Min as modified by Lee within the system of Noh Yu because it would allow minimize inter-cell interference. Furthermore, all references deal with same field of 

Regarding claim 29:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the apparatus of claim 28, wherein: at least one of CSI-RS and muting is dropped on certain subframes, and the means for determining determine that one or more data REs previously allocated for at least one of CSI-RS or muting become available for data transmission on those certain subframes. However, Lee in the same or similar field of endeavor teaches the apparatus of claim 28, wherein: at least one of CSI-RS and muting is dropped on certain subframes, and the means for determining determine that one or more data REs previously allocated for at least one of CSI-RS or muting become available for data transmission on those certain subframes(Lee, see paragraphs [0207-0208], muting is dropped when designing CSI-RS positions of the cooperating cells to satisfy orthogonality to each other, and  the CSI-RS orthogonality in cooperating cells can be achieved by allocating CSI-RSs to a subframe so that CSI-RS positions in the subframe of other cells do not overlap). In view of the above, having the method of Noh Yu and then given the well-established teaching of Noh Min, it would have been obvious to one having ordinary skill in the art at the time of effective filing to employ the teachings of Noh Min as modified by Lee within the system of Noh Yu because it would allow minimize inter-cell interference. Furthermore, all references deal with same field of endeavor, thus modification of Noh .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20110237270 to Noh Yu in view of US. Pub. 20120033643to Noh Min and the combination of Noh Yu and Noh Min is further combined with US. Pub. 20110274047 to Kwon (hereinafter “Kwon”).


Regarding claim 15:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 2, wherein the particular base stations involved in the CoMP operation comprise base stations of different power classes in a heterogeneous network. However, Kwon in the same or similar field of endeavor teaches the method of claim 2, wherein the particular base stations involved in the CoMP operation comprise base stations of different power classes in a heterogeneous network ( Kwon, see paragraph [0057], each CoMP member  base station has its own power setting which is different from other BS, and there are option of setting power:  a first option is just to set the power setting of the other resource region to be the same with the CoMP resource region and a second option is to keep the original power setting which is different with power setting of CoMP resource region. In the second option case, corresponding transmission point (e.g., serving cell) may broadcast both power setting information of non-CoMP and CoMP resource regions to a receiver. Alternatively, the corresponding transmission point may broadcast power setting information of non-CoMP only to the receiver).  In view of the above, having the method of Noh Yu and then given the well-established teaching of Noh Min, it would have been obvious to one having ordinary skill in the art at the time of effective filing to employ the teachings of Noh Min as modified by Kwon within the system of Noh Yu because it would allow reduction of inter-cell interference. Furthermore, all references deal with same field of endeavor, thus modification of Noh Yu  by Noh Min  as modified by Kwon  would have allow improving the throughput for users at a cell-boundary as disclosed in Kwon para 0002.
Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. See below.
 
Applicant argues that  Noh Yu and Noh Min, alone or in combination, fail to teach or suggest at least "a base station... determining a set of data resource elements (REs) used by particular base stations, including the first base station, for Coordinated Multipoint (CoMP) operation to a user equipment (UE), 

Examiner respectfully disagrees with applicant the primary reference Noh Yu in paragraph [0118] discloses in COMP, when one CoMP cell transmits an RS in certain time-frequency resources, the other CoMP cells transmit null data in the time-frequency resources in a CoMP operation, the nulling is for transmission of 



Applicant argues that  the determining is based on a union of data REs used by each of the particular base stations involved in the CoMP operation, transmitting data via the CoMP operation on the determined set of data REs to the UE, and ensuring that modulation symbols transmitted by the first base station to the UE on the determined set of data REs are the same as for other base stations, wherein the particular base stations, including the first base station, involved in the CoMP operation signal a starting symbol index of data REs to the UE" as recited in amended claim 2. 

Examiner respectfully agrees with applicant the primary reference Noh Yu in paragraph [0066] discloses a system having a plurality of cells participating in a 



 
Applicants argues that the cited portions of Noh Yu fail to disclose a starting symbol index of data REs as recited for instance, in amended claims 2 and 18. Noh Yu merely teaches a downlink RS allocation whereby an antenna port may transmit a RS at an RE.

Examiner respectfully disagrees with applicant RE is always present because an RE is a resource that an RS or a data is transmitted on and RE prone to interference when cells are closely inter located and Noh Yu discloses in paragraph [0124], among the plurality of cells, another cell transmits data at the RE irrespective of the RS transmission of the cell and Noh Yu in paragraph 


 
Applicants respectfully submit independent claims 2 and 18 and their dependents are allowable.

Examiner respectfully disagrees with applicant regarding the above statement, based on the arguments present and the claims are not allowable, please see the responses given to the arguments.
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                                /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476